DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 13-18 have been added. Claims 1-18 are pending and under consideration. 
Applicant's arguments filed 2-22-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 112
Claims 1-12 remain and claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
i) The concept of multipotent adult stem cells (MASCs) that express EREG and ROS1 but not Oct4, Sox2, and Nanog derived from post-natal human foreskin as encompassed by claims 1, 4, 5 lacks written description. 
Claim 1 as amended requires “adult stem cells” derived from post-natal tissue; however, the phrase “post-natal tissue” is limited to tissue obtained during a limited adult stem cells” claim 1 is an organism that has reached sexual maturity. In other words, isolating foreskin stem cells from a newborn during the “post-natal” period cannot be called “adult stem cells”. This conflict (see 112/2nd) must be resolved for proper enablement analysis. 
For this rejection, it is assumed the stem cells that express EREG and ROS1 claimed are derived from post-natal tissue and not adult tissue, i.e. after sexual maturity. 
The specification is solely reliant upon well-known means to arrive at post-natal tissue-derived stem cells that express EREG and ROS1 as required in claim 1. The specification teaches: “MASCs are undifferentiated cells found in several tissues in post-natal animals” (pg 8, line 16). The specification teaches “Culture of HF-derived MASCs” (pg 19, line 5), and “These HfSCs are the cells that have been used in each of the experiments mentioned above” (pg 36, lines 18-19). The specification does not teach the HfSCs on pg 19 are derived from post-natal tissue as claimed. Nor does the specification teach how the HfSCs or any other stem cells were derived from post-natal tissue as claimed. Numerous means of deriving stem cells from post-natal tissue were well-known at the time of filing (see art rejections below); therefore, it is assumed the HfSCs on pg 36, lines 18-19, were obtained using a well-known method. However, the specification does not distinguish the structure of the stem cells claimed from stem cells obtained by well-known means. Nor does the specification describe how to modify any well-known means to arrive at the claimed stem cells. Applicants compare features of “MASCs” vs “MSCs” (pg 22) and “MASCs” vs “ESCs” (pg 23) and state “MASCs” 
Toma (7544509) derived MSCs from human post-natal foreskin (“Foreskin samples from human patients were obtained from surgeons performing circumcisions. The samples were taken from males ranging in age from newborns to adolescents” (col. 29, lines 49-51). If applicants’ method of deriving stem cells from post-natal human foreskin is different than deriving MSCs from post-natal foreskin described by Toma or others, it is unfathomable from applicants’ disclosure how to change the method of Toma to arrive at stem cells that express EREG and ROS1 because the specification does not teach any protocols or reagents required to do so. 
Assuming the HfSCs described by applicants on pg 19 are obtained from post-natal foreskin using well-known methods other than those for deriving MSCs from post-natal foreskin, the specification does not teach how to modify the teachings of Toma or others or provide any specific protocols and reagents required to arrive at stem cells that express EREG and ROS1 as claimed that are distinguishable from those in the art. 
Moreover, the specification does not teach obtaining HfSCs or any other stem cells that express both EREG and ROS1 as required in claim 1. Pg 2, line 23, teaches the cells express EREG, and in “additional embodiments the cells express SPINK6 and/or ROS1”; however, the specification does not provide adequate guidance that they 
The specification does not correlate the HfSCs to any other skin, skeletal muscle, adipose, or bone marrow tissue-derived stem cells as broadly encompassed by claim 1 and specifically required in claim 4. The specification does not provide adequate guidance that they were reasonably in possession of any non-foreskin skin, skeletal muscle, adipose, or bone marrow tissue-derived stem cells that express EREG and ROS1 as broadly encompassed by claim 1 and specifically required in claim 4. 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue that express EREG and ROS1 and do not form teratomas as required in claim 10. The specification merely states MASCs do not form teratomas (pg 9, line 1), but the specification does not reasonably teach any stem cells that express EREG and ROS1 but do not form teratomas as required in claim 10. 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue express EREG and ROS1 can differentiate into mesoderm, endoderm, and ectoderm cells as required in claim 11. The specification merely states MASCs can differentiate into all three cell types, but the specification does not reasonable teach how such MASCs are made or that they express EREG and ROS1. 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue express EREG and ROS1 but not Oct4, Sox2, and Nanog as required in claim 13. Pg 27, Table 5, shows genes expressed by MASCs but not MSCs, which included EREG, but it does not teach they express EREG and ROS1 but not Oct4, Sox2, and Nanog as required in claim 13. Pg 28-29, Table 8, shows Oct4, Sox2, and 
The specification does not teach passaging stem cells that express EREG and ROS1 as broadly encompassed by claim 14, specifically for at least 20 passages as required in claim 15. Pg 19, line 6, states HfSCs, passage number 20, were cultured, but the specification does not teach they express EREG and ROS1. 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue express EREG and ROS1 and SPINK6 or LHX9 as required in claim 16 and 17. Pg 24, lines 11-13, shows MASCs but not BM-MSCs or PL-MSCs expressed SPINK6 and ROS1, but it does not teach stem cells that express EREG and ROS1 and SPINK6 as required in claim 16. Pg 23, line 29, teaches MASCs but not ESCs express LHX9, but it does not teach stem cells that express EREG and ROS1 and LHX9 as required in claim 17. 
Accordingly, the specification lacks written description for post-natal foreskin-derived stem cells that express EREG and ROS1 as required in claim 1. 
ii) The specification lacks written description for 20 million MASCs derived from post-natal tissue per cubic centimeter in a biodegradable matrix as encompassed by claim 12. The specification contemplates culturing 10 million MASCs per cm3 in a biodegradable matrix (pg 36, lines 5-6); however, the specification does not teach they are derived from post-natal tissue, specifically post-natal foreskin. Accordingly, it is not clear applicants were reasonably in possession of 20 million stem cells derived from post-natal tissues that express EREG and ROS1 per cm3 in a biodegradable matrix as required in claim 12. 

Claims 1-12 remain and claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering multipotent cells derived from an adult to a mammal in need of tissue regeneration or repair, does not reasonably provide enablement for “multipotent adult stem cells” that express EREG but not Oct4, Sox2, and Nanog or using them to regenerate/repair tissue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification does not enable those of skill to make and use stem cells that express EREG and ROS1 from post-natal tissue as required in claim 1. 
It is assumed the stem cells claimed are derived from post-natal tissue and not adult tissue, i.e. after sexual maturity. 
Applicants describe isolating human foreskin stem cells (pg 19) but do not teach how they were obtained, that they were obtained from post-natal tissue as required in claim 1, or that they expressed EREG and ROS1 together as required in claim 1. Applicants compare features of “MASCs” (the cells of the invention) vs “MSCs” on pg 22 and “MASCs” vs “ESCs” on pg 23 and state “MASCs” express EREG [ ] and MSCs do not” (pg 23, lines 12-14). However, applicants do not teach how to obtain MASCs other than MSCs or ESCs. The specification does not describe how to modify any well-known methods of deriving MSCs, ESCs or any other stem cell from post-natal tissue to arrive at stem cells that express EREG and ROS1. Assuming the HfSCs described by applicants on pg 19 are obtained from post-natal tissue using well-known methods other 
Moreover, the specification does not teach obtaining HfSCs or any other stem cells that express both EREG and ROS1 as required in claim 1. Pg 2, line 23, teaches the cells express EREG, and in “additional embodiments the cells express SPINK6 and/or ROS1”; however, the specification does not provide adequate guidance that they were reasonably in possession of any HfSCs or any other stem cells that express both EREG and ROS1 as required in claim 1. 
The specification does not correlate the HfSCs to any other skin, skeletal muscle, adipose, or bone marrow tissue-derived stem cells as broadly encompassed by claim 1 and specifically required in claim 4. The specification does not provide adequate guidance to make the cells claimed from non-foreskin skin, skeletal muscle, adipose, or bone marrow tissue-derived stem cells as broadly encompassed by claim 1 and specifically required in claim 4. 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue that express EREG and ROS1 and do not form teratomas as required in claim 10. The specification merely states MASCs do not form teratomas (pg 9, line 1), but the specification does not reasonably teach any stem cells that express EREG and ROS1 incapable of forming teratomas as required in claim 10. 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue express EREG and ROS1 can differentiate into mesoderm, endoderm, 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue express EREG and ROS1 but not Oct4, Sox2, and Nanog as required in claim 13. Pg 27, Table 5, shows genes expressed by MASCs but not MSCs, which included EREG, but it does not teach they express EREG and ROS1 but not Oct4, Sox2, and Nanog as required in claim 13. Pg 28-29, Table 8, shows Oct4, Sox2, and Nanog are not expressed in MASCs but does not teach they express EREG and ROS1 but not Oct4, Sox2, and Nanog as required in claim 13. 
The specification does not teach passaging stem cells that express EREG and ROS1 as broadly encompassed by claim 14, specifically for at least 20 passages as required in claim 15. Pg 19, line 6, states HfSCs, passage number 20, were cultured, but the specification does not teach they express EREG and ROS1. 
The specification does not teach HfSCs or any other stem cells derived from post-natal tissue express EREG and ROS1 and SPINK6 or LHX9 as required in claim 16 and 17. Pg 24, lines 11-13, shows MASCs but not BM-MSCs or PL-MSCs expressed SPINK6 and ROS1, but it does not teach stem cells that express EREG and ROS1 and SPINK6 as required in claim 16. Pg 23, line 29, teaches MASCs but not ESCs express LHX9, but it does not teach stem cells that express EREG and ROS1 and LHX9 as required in claim 17. 
Regarding how to use: the specification does not teach MASCs derived from any post-natal tissue can treat any tissue as broadly encompassed by claim 1, specifically 
Given the teachings in the specification taken with the lack of guidance regarding the function/potency of stem cell derived from post-natal tissue that express EREG and ROS1, and the specific combination of target tissue and route of administration required to obtain a desired result, it would have required those of skill undue experimentation to determine how to use such MASCs for regenerating/repairing tissue as broadly encompassed by claim 1.  

Claims 1-12 remain and claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The concept of “multipotent adult stem cell” (MASCs) derived from “post-natal” tissue claim 1 does not make sense. Claim 1 as amended requires “adult stem cells” derived from post-natal tissue; however, the phrase “post-natal tissue” is limited to adult stem cells” claim 1 is an organism that has reached sexual maturity. In other words, isolating foreskin stem cells from a newborn during the “post-natal” period cannot be called “adult stem cells”. Clarification is required. 
Claim 2 is indefinite because it is unclear whether “the tissue” that “comprises bone, meniscus, cartilage, or skin” is the “tissue” in need of regenerating or repairing or if is the “post-natal tissue” in claim 1. As such, it is unclear whether applicants are further limiting what is being repaired or the source of the starting material. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-5, 10, 11 under 35 U.S.C. 102a1 as being anticipated by Balaji (Biology and Medicine, 2010, Vol. 2, No. 2, pg 57-67) has been withdrawn because it is assumed the stem cells expressing EREG and ROS1 must be derived from “post-natal” tissue defined as the period after childbirth; it is assumed stem cells from juveniles described by Balaji are not encompassed by the claims as newly amended. 
The rejection of claims 1-5, 10, 11 under 35 U.S.C. 102a1 as being anticipated by Balaji (Indian J. Exp. Med., 2013, Vol. 51, pg 107-115) has been withdrawn because it is assumed the stem cells expressing EREG and ROS1 must be derived from “post-natal” tissue defined as the period after childbirth; it is assumed the stem cells from juveniles described by Balaji are not encompassed by the claims as newly amended. 

Claims 1-5, 10, 11 remain and claims 13-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Somuncu (Appl Biochem Biotechnol, 2015, Vol. 177, pg 1040-1054). 
Regarding expression of EREG and ROS1: The specification is solely reliant upon well-known means to arrive at post-natal tissue-derived stem cells that express EREG and ROS1 as required in claim 1. The specification teaches “Culture of HF-derived MASCs” (pg 19, line 5), and “These HfSCs are the cells that have been used in each of the experiments mentioned above” (pg 36, lines 18-19). The specification does not teach the HfSCs are derived from post-natal tissue as claimed or how the HfSCs were obtained. Numerous means of deriving stem cells from post-natal tissue were well-known at the time of filing (see art rejections; therefore, it is assumed the HfSCs on pg 36, lines 18-19, were obtained using a well-known method. However, the specification does not distinguish the structure of the stem cells claimed from stem cells obtained by well-known means. Nor does the specification modify any well-known means to arrive at the claimed stem cells. Applicants do not teach how the stem cells were obtained from post-natal tissue differently than MSCs derived from post-natal tissue. Nor does the specification teach how to modify means to obtain MSCs from post-natal foreskin to arrive at stem cells that express EREG and ROS1 as claimed. Accordingly, the specification is solely reliant upon well-known means to derive stem cells that express EREG and ROS1 from post-natal tissue, including well-known means for obtaining MSCs from post-natal foreskin. 

Somuncu taught the human post-natal foreskin-derived stem cells were passaged for 3-4 passages (pg 1042). 
Without evidence to the contrary, the post-natal human foreskin-derived stem cells passaged 4 times of Somuncu inherently MUST express EREG and ROS1 because the specification is solely reliant upon well-known means to derive stem cells that express EREG and ROS1 from post-natal tissue. 
Somuncu taught using the post-natal derived stem cells for tissue engineering such as treating burns and wounds (pg 1041-1042) which is treating “tissue” as required in claim 1 or treating “skin” as required in claims 2 and 3.
The post-natal foreskin of Somuncu is “skin” as required in claim 4 and “foreskin” as required in claim 5. 
The cells of Somuncu do not form teratomas in vivo as required in claim 10 and differentiate into mesoderm, ectoderm and endoderm as required in claim 11 (end of Somuncu abstract). 
The human stem cells of Somuncu inherently MUST not express Oct4, Sox2, Nanog as required in claim 13 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal foreskin such as the one described by Somuncu. See rationale above. 

The limitation of cells passaged for 20 passages in claim 15 is indistinguishable from the stem cells passaged for 4 passages described by Somuncu. 
The human stem cells of Somuncu inherently MUST express SPINK6 and LHX9 as required in claims 16 and 17 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal foreskin such as the one described by Somuncu. See rationale above. 
Somuncu taught the post-natal derived foreskin stem cells were from humans as required in claim 18. 
 Response to arguments
Applicants argue the amendment and Declaration overcome the rejection. Applicants’ argument is not persuasive because the specification does not teach how to derive stem cells from human foreskin by any special means (pg 19, lines 6-10). Therefore, any well-known means of producing stem cells from post-natal tissue can produce stem cells that express EREG and ROS1. If applicants are attempting to argue the cells must be passaged as required in claim 14, applicants’ argument is not persuasive because he post-natal human foreskin-derived stem cells of Somuncu are passaged 4 times; therefore, they must inherently express EREG and ROS1. 

s 1-5, 10, 11 remain and claims 13-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Fernandes (Nature Cell Biology, 2004, Vol. 6, No. 11, pg 1082-1093). 
Fernandes taught “SKPs” derived from neonates (pg 1082, col. 2, last 3 lines; pg 1083, col. 2, line 5, et al.). 
Fernandes passaged the cells 20 times (pg 1083, line 6)
The stem cells derived from post-natal foreskin that express EREG and ROS1 claimed can be obtained using any well-known method in the art for reasons set forth above. Accordingly, the post-natal human tissue-derived stem cells passaged 20 times described by Fernandes must inherently express EREG and ROS1. 
Fernandes taught using the post-natal derived stem cells for tissue engineering such as treating burns and wounds (pg 1041-1042) which is treating “tissue” as required in claim 1 or treating tissue that is “skin” as required in claims 2 and 3. 
The post-natal foreskin of Fernandes is “skin” as required in claim 4 and “foreskin” as required in claim 5. 
The human stem cells of Fernandes inherently MUST not form teratomas as required in claim 10 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal foreskin such as the one described by Fernandes. See rationale above. 
The human stem cells of Fernandes inherently MUST differentiate into mesoderm, endoderm, and ectoderm as required in claim 11 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal foreskin such as the one described by Fernandes. See rationale above. 

The limitation of a stem cell that has “been passaged” in claim 14 and “for at least 20 passages” in claim 15 is met by pg 1083, line 6, Fernandes who taught the stem cells were passaged for 20 passages. 
The human stem cells of Fernandes inherently MUST express SPINK6 and LHX9 as required in claims 16 and 17 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal foreskin such as the one described by Fernandes. See rationale above. 
Fernandes taught the post-natal derived foreskin stem cells were from humans as required in claim 18. 
Response to arguments
Applicants’ arguments are not persuasive because the specification is completely reliant upon well-known means for producing post-natal human tissue-derived stem cells and because Fernandes passaged the stem cells 20 times; therefore, they inherently MUST express EREG and ROS1 (see above). 

Claims 1, 10, 11, 13, 14, 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Kern (Stem Cells, 2006, Vol. 24, pg 1294-1301).
It is assumed the stem cells expressing EREG and ROS1 in claim 1 must be derived from “post-natal” tissue defined as the period after childbirth; it is assumed stem 
Kern taught mesenchymal stem cells isolated from umbilical cord blood (UCB) (title; “We compared MSCs from BM and two alternative sources, namely UCB and [adipose tissue]” - pg 1299, last partial para; pg 1295, “Isolation and Culture of Mononuclear Cells from BM” & “Isolation and Culture of PLA cells from AT”). Umbilical cord blood can only be obtained from a neonate; therefore, the stem cells are derived from “post-natal” tissue as claimed. 
Kern passaged the cells 9 times (pg 1296, Fig. 1D). 
The stem cells derived from post-natal foreskin that express EREG and ROS1 claimed can be obtained using any well-known method in the art for reasons set forth above. Accordingly, the post-natal human UCB-derived stem cells passaged 9 times described by Kern must inherently express EREG and ROS1. 
Kern taught UCB MSCs are used for cellular therapy (pg 1294, abstract) which is equivalent to regenerating/repairing tissue in a patient in need thereof and administering the stem cells as required in claim 1. 
The human UCB MSCs of Kern inherently MUST not form teratomas as required in claim 10 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as the one described by Kern and because Kern passaged the cells 9 times (pg 1296, Fig. 1D). See rationale above. 
The human stem cells of Fernandes inherently MUST differentiate into mesoderm, endoderm, and ectoderm as required in claim 11 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue 
The human stem cells of Fernandes inherently MUST not express Oct4, Sox2, Nanog as required in claim 13 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as the one described by Kern and because Kern passaged the cells 9 times (pg 1296, Fig. 1D). See rationale above. 
The limitation of a stem cell that has “been passaged” in claim 14 is met by pg 1296, Fig. 1D, which taught the stem cells were passaged for 9 passages. 
The human stem cells of Kern inherently MUST express SPINK6 and LHX9 as required in claims 16 and 17 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as the one described by Kern and because Kern passaged the cells 9 times (pg 1296, Fig. 1D). See rationale above. 
Kern taught the post-natal derived umbilical cord blood stem cells were from humans as required in claim 18.
Response to arguments
Applicants’ arguments are not persuasive because the specification is completely reliant upon well-known means for producing post-natal human tissue-derived stem cells and because post-natal human UCB-derived stem cells described by Kern are passaged 9 times; therefore, they inherently MUST express EREG and ROS1 (see above). 

s 1-11 remain and claims 13-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Marom (20160122709).
It is assumed the stem cells expressing EREG and ROS1 in claim 1 must be derived from “post-natal” tissue defined as the period after childbirth; it is assumed stem cells from adults described by Marom, i.e. adult bone marrow stem cells, are not encompassed by the claims as newly amended. 
Marom taught stem cells derived from human foreskin (claim 1) taken at birth (claim 6). Marom also taught mesenchymal stem cells isolated from umbilical cord blood of newborn infants (paragraph 11). 
The stem cells derived from post-natal tissue that express EREG and ROS1 claimed can be obtained using any well-known method in the art for reasons set forth above. Accordingly, the stem cells derived from foreskin at birth and the post-natal human umbilical cord blood described by Marom inherently MUST be “multipotent adult stem cells” derived from “post-natal” cord blood that express EREG and ROS1 as required in claim 1 because the specification is solely reliant upon well-known means for deriving stem cells from human post-natal foreskin and cord blood such as those described by Marom. 
Marom taught using multipotent stem cells derived from the bone marrow of an adult human to treat a patient (para 48) for “bone and/or cartilage injuries”, neovascularization in damaged tissue, osteoporosis, chronic wounds, bone or cartilage injuries, ear diseases, injury, plastic surgery (para 156-157) which is equivalent to regenerating/repairing tissue in a patient in need thereof and administering the stem cells as required in claim 1, specifically treating bone, cartilage, skin or any combination 
The stem cells are from foreskin (claim 5 of ‘709) isolated at birth (claim 6 of ‘709) which is equivalent to foreskin in applicants’ claims 4 and 5. 
Marom taught the cells may be combined with polyglycolic acid (para 197) which is a biodegradable matrix (claim 6), a synthetic polymer (7) containing a hydroxyl acid (claim 8), and polyglycolic acid (claim 9).
The human foreskin and UCB stem cells of Marom inherently MUST not form teratomas as required in claim 10 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as those described by Marom. See rationale above. 
The human foreskin and UCB stem cells of Marom inherently MUST differentiate into mesoderm, endoderm, and ectoderm as required in claim 11 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as the one described by Marom. See rationale above. 
The human foreskin and UCB stem cells of Marom inherently MUST not express Oct4, Sox2, Nanog as required in claim 13 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as the one described by Marom. See rationale above. 
The limitation of a stem cell that has “been passaged” in claims 14 and 15 does not bear patentable weight because the structure of the stem cells is the same before and after passaging. 

The foreskin and UCB stem cells of Marom were from humans as required in claim 18.
Response to arguments
Applicants’ arguments and the Declaration are not persuasive because the specification is completely reliant upon well-known means for producing post-natal human tissue-derived stem cells; therefore, the post-natal tissue-derived stem cells described by Marom inherently MUST express EREG and ROS1 (see above). 

Claims 1-5, 10, 11 remain and claims 13-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Toma (7544509).
Toma taught multipotent stem cells obtained from human foreskin of newborns (“Foreskin samples from human patients were obtained from surgeons performing circumcisions. The samples were taken from males ranging in age from newborns to adolescents” (col. 29, lines 49-51). Stem cells from newborn foreskin are “post-natal” stem cells as required in claim 1. 
The stem cells derived from post-natal foreskin that express EREG and ROS1 claimed can be obtained using any well-known method in the art for reasons set forth above. Accordingly, the post-natal human foreskin-derived stem cells passaged for 3 months described by Toma must inherently express EREG and ROS1. 

“The subject cells may also be used for autologous or heterologous transplants to treat, for example, other neurodegenerative diseases, disorders, or abnormal physical states” (col. 3, lines 45-51).
“[I]t is appreciated that the MSCs of the invention can proliferate in culture, and differentiate to derivatives of all three germ layers. Therefore, the MSCs provide novel compositions of adult stem cells which have therapeutic applications in treating conditions which affect wide range of cell types derived from all three germ layers” (col. 7, lines 41-47).
Toma taught using the cells to treat bone and cartilage (col. 13, lines 44-62) which is equivalent to treating bone and cartilage as required in claim 2. 
Toma taught using the cells to treat burns and lacerations (col. 13, lines 63-66) which is equivalent to treating skin as required in claims 2 and 3. 
The HfSCs of Toma are derived from human post-natal foreskin as required in claims 4 and 5. 
The human post-natal foreskin stem cells of Toma inherently MUST not form teratomas as required in claim 10 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as those described by Toma and because Toma passaged the cells for 3 months (col. 31, lines 23-26). See rationale above. 
The human post-natal foreskin stem cells of Toma inherently MUST differentiate into mesoderm, endoderm, and ectoderm as required in claim 11 because the 
The human post-natal foreskin stem cells of Toma inherently MUST not express Oct4, Sox2, Nanog as required in claim 13 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as the one described by Toma and because Toma passaged the cells for 3 months (col. 31, lines 23-26). See rationale above. 
The limitation of “passaging” in claim 14 for at least 20 passages in claim 15 is anticipated by Toma who passaged the cells for 3 months (col. 31, lines 23-26). It is assumed there are at least two passages per week for a total of 24 passages. 
The human post-natal foreskin stem cells of Toma inherently MUST express SPINK6 and LHX9 as required in claims 16 and 17 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal human foreskin such as the one described by Toma and because Toma passaged the cells for 3 months (col. 31, lines 23-26). See rationale above. 
The human post-natal foreskin stem cells of Toma were from humans as required in claim 18.
Response to arguments
Applicants argue the cells of Toma cannot be the cells claimed because they are MSCs. Applicants point to the Declaration. Applicants’ arguments and the Declaration are not persuasive because the specification is completely reliant upon well-known means for producing post-natal human tissue-derived stem cells; therefore, the post-


Claims 1, 2, 4-11 remain and claims 13-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Furcht (20150267167).
Furcht taught “Multipotent adult stem cells [MASCs] and methods for isolation” (title). Furcht taught culturing human post-natal bone marrow MASCs (pg 284). “The ease with which the MASCs can be isolated from post-natal marrow, [and] ex vivo expanded [ ] circumvents one of the key problems of NSCS transplantation” (pg 27, para 317). Furcht passaged the cells over 40 doublings (claims 73 et al.). Therefore, Furcht taught post-natal bone marrow-derived stem cells as encompassed by claim 1. The MASCs differentiate to form chondrocytes, for example, which can be deposited in and around a collagen, synthetic polyglycolic, or synthetic polylactic or other scaffold material to provide an implant to facilitate tissue repair (pg 19, para 208) which is equivalent to regenerating tissue in a mammal as required in claim 1. 
The stem cells derived from post-natal foreskin that express EREG and ROS1 claimed can be obtained using any well-known method in the art for reasons set forth above. Accordingly, the post-natal human bone marrow-derived stem cells passaged over 40 times described by Furcht must inherently express EREG and ROS1. 

The cells are derived from bone marrow (para 25) which is equivalent to MASCs derived from bone marrow in claim 4. 
Claim 5 has been included because it further limits the term “skin” in claim 4 without excluding bone marrow-derived post-natal stem cells. 
The cells are combined with polyglycolic acid which is a biodegradable matrix (claim 6), a synthetic polymer (7) containing a hydroxyl acid (claim 8), and the polyglycolic acid in claim 9. 
Claim 10 has been included because Furcht taught MASCs did not form teratomas (“In 5/5 animals, no teratomas were seen” para 131). 
Claim 11 has been included because Furcht claimed MASCs “derived from bone marrow and can differentiate into at least one cell type of each of the endodermal, ectodermal, and mesodermal embryonic lineages (claim 64; see also para 20). 
The human post-natal foreskin stem cells of Furcht inherently MUST not express Oct4, Sox2, Nanog as required in claim 13 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal tissue such as the one described by Furcht and because Furcht passaged the cells over 40 doublings (claims 73 et al.). See rationale above. 
The limitation of “passaging” in claim 14 for at least 20 passages in claim 15 is anticipated by Furcht who passaged the cells over 40 doublings (claim 73 et al.). 
The human post-natal bone marrow-derived stem cells of Toma inherently MUST express SPINK6 and LHX9 as required in claims 16 and 17 because the specification is solely reliant upon well-known means of deriving stem cells from post-natal human 
The human post-natal bone marrow-derived stem cells of Furcht were from humans as required in claim 18.
Response to arguments
Applicants’ arguments and the Declaration are not persuasive because the specification is completely reliant upon well-known means for producing post-natal human tissue-derived stem cells; therefore, the post-natal tissue-derived stem cells described by Furcht inherently MUST express EREG and ROS1 because they have undergone 40 doublings (see above). 

Claim Rejections - 35 USC § 103
Claims 1-12 remain and claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toma (7544509) in view of Furcht (20180110806). 
Toma taught administering MASCs derived from human post-natal foreskin to a subject in need of regenerating/repairing tissue as required in claim 1 for reasons set forth above. 
Toma did not teach combining MASCs with a biodegradable matrix as required in claim 6. 
However, Furcht taught “Multipotent adult stem cells [MASCs] and methods for isolation” (title) and using MASCs for tissue repair (pg 20, para 206). Specifically, Furcht taught the cells differentiate into osteoblasts, chondrocytes, adipocytes, skeletal muscle, et al, and are implanted into bone, joints, etc. to repair tissue (para 206). Most 
Claim 12 has been included because the number of cells to administer is a design choice based on the size of the tissue needing treatment and other parameters. The limitation of about 20 million cells/cm3 matrix was well-within the purview of the ordinary artisan at the time of filing. 
Response to arguments
Applicants’ arguments and the Declaration are not persuasive for reasons set forth above regarding Toma. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632